Name: 97/532/EC, Euratom: Council Decision of 24 July 1997 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1997-08-08

 Avis juridique important|31997D053297/532/EC, Euratom: Council Decision of 24 July 1997 appointing a member of the Economic and Social Committee Official Journal L 216 , 08/08/1997 P. 0083 - 0084COUNCIL DECISION of 24 July 1997 appointing a member of the Economic and Social Committee (97/532/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to Council Decision 94/660/EC, Euratom of 26 September 1994 appointing the members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1988 (1),Whereas a seat as a member of that Committee has fallen vacant following the death of Mr Jean Pardon, of which the Council was notified on 10 January 1997;Having regard to the nominations submitted by the Belgian Government on 22 May 1997,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Guido Ravoet is hereby appointed a member of the Economic and Social Committee in place of Mr Jean Pardon for the remainder of the latter's term of office, which runs until 20 September 1998.Done at Brussels, 24 July 1997.For the CouncilThe PresidentM. FISCHBACH(1) OJ No L 257, 5. 10. 1994, p. 20.